45 F.3d 430NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Albert LOPATIN, Plaintiff-Counter-Defendant-Appellant,v.PAUL REVERE LIFE INSURANCE GROUP, a subsidiary of TextronInc., a corporation;  Paul J. Keenan jointly andseverally, Defendants-Counter-Plaintiffs-Appellees,andAaron Brooks, Defendant.
No. 93-0205.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1994.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges;  MILES, Senior District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Albert Lopatin, appeals from the district court's orders, rendered after a bench trial, holding that defendants did not violate the Employee Retirement Income Security Act of 1974 (ERISA) when they denied plaintiff's claim for total disability insurance benefits under the policy defendant, Paul Revere Life Insurance Group, had issued to plaintiff's employer.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district erred in granting judgment to defendants.


3
As the reasons judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinion and order dated April 23, 1993.



*
 The Honorable Wendell A. Miles, United States Senior District Judge for the Western District of Michigan, sitting by designation